Citation Nr: 0026152	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, based on a claim of service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to January 
1969.  He died in October 1976.  The appellant is the 
veteran's surviving daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was the subject of a Board remand dated in November 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.  For this 
reason, her claim for entitlement to Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
title 38, United States Code, based on a claim for service 
connection for the cause of the veteran's death, is likewise 
not plausible.


CONCLUSION OF LAW

The claim for entitlement to Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, based on a claim of service connection 
for the cause of the veteran's death, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant claims entitlement to Dependents' Educational 
Assistance benefits.  She avers that her father died of 
cancer that he sustained in Vietnam as a result of exposure 
to Agent Orange.  In her May 1999 substantive appeal, she 
wrote that approximately 10 years ago her mother received a 
settlement from the company that developed the chemical, and 
that if there was not evidence that her father died as a 
result of Vietnam then the company would not have just handed 
her mother the money.

Service medical records show that at the time of induction, a 
left varicocele was diagnosed.  Shortly after induction into 
service, the veteran was diagnosed as having a left indirect 
inguinal hernia, and underwent surgical repair in July 1964.  
It was related at the time that he had been rejected for 
service in 1963 because of the left inguinal hernia.  The 
veteran's January 1969 separation examination report notes a 
history of hernia repair with no complications and no 
sequelae.
 
A private report of pathology shows that in August 1975 the 
veteran was diagnosed as having malignant teratoma of the 
left testis.  A biopsy in September 1975 showed definite 
areas of choriocarcinoma, with additional embryonal 
carcinoma.  Until the time of his death, he was treated for 
this cancer and its metastases, with periodic chemotherapy 
and hospitalization.

The veteran's certificate of death indicates that he died of 
testicular cancer in October 1976.  No contributory or 
underlying causes are indicated on the death certificate.  
The terminal hospital summary lists the final diagnosis as 
metastatic choriocarcinoma of the testes with diffuse 
metastases.  The death certificate indicates that the 
approximate interval between onset and death was months.

At the time of his death, the veteran was not service 
connected for any disability. 

Analysis

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met:  
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service;  and (2) the 
veteran has a permanent total service-connected disability;  
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death;  or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999);  see also, 38 U.S.C.A. §§ 
3501, 3510 (West 1991);  38 C.F.R. § 21.3021 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the appellant has not presented a well-grounded claim, her 
appeal on the pertinent issues must fail and there is no duty 
to assist her further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of disability 
(a medical diagnosis);  of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence);  and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 
3.303. 

The nexus requirement for a well-grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  See Caluza, 7 
Vet. App. at 506.  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
service, the diseases listed in 38 C.F.R. § 3.309(e) shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The following diseases are listed in 38 C.F.R. 
§ 3.309(e):  Chloracne or other acneform disease consistent 
with chloracne;  Hodgkin's disease;  Multiple myeloma;  Non-
Hodgkin's lymphoma;  Acute and subacute peripheral 
neuropathy;  Porphyria cutanea tarda;  Prostate cancer;  
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea);  Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes the following:  Adult 
fibrosarcoma;  Dermatofibrosarcoma protuberans;  Malignant 
fibrous histiocytoma;  Liposarcoma;  Leiomyosarcoma;  
Epithelioid leiomyosarcoma (malignant leiomyoblastoma);  
Rhabdomyosarcoma;  Ectomesenchymoma;  Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma);  Proliferating 
(systemic) angioendotheliomatosis;  Malignant glomus tumor;  
Malignant hemangiopericytoma;  Synovial sarcoma (malignant 
synovioma);  Malignant giant cell tumor of tendon sheath;  
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas;  Malignant 
mesenchymomal;  Malignant granular cell tumor;  Alveolar soft 
part sarcoma;  Epithelioid sarcoma;  Clear cell sarcoma of 
tendons and aponeuroses;  Extraskeletal Ewing's sarcoma;  
Congenital and infantile fibrosarcoma;  Malignant 
ganglioneuroma. 

Because the cause of the veteran's death, choriocarcinoma of 
the testes, is not one of the conditions listed in 38 C.F.R. 
§ 3.309(e), there is no presumption that his death was 
attributable to exposure to Agent Orange.  Additionally, 
because the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not satisfied, they do not provide the medical 
"nexus" required to well ground the appellant's claim that 
her father's death is attributable to exposure to Agent 
Orange in Vietnam.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994);  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See also, Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In the present case, the veteran's condition, cancer of the 
testes, was not noted in service or within an applicable 
presumptive period.  Because a "nexus" between post-service 
cancer and inservice exposure to Agent Orange (or any other 
inservice disease or injury) would require medical expertise, 
and there is no medical evidence (or presumption) to this 
effect, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  Savage.

Pursuant to Robinette v. Brown, 8 Vet. App. 69, 78-80 (1995), 
the appellant is informed that, in order to submit a well 
grounded claim for service connection for the cause of the 
veteran's death (and, in turn, entitlement to Chapter 35 
Dependents' Educational Assistance benefits), that she would 
need to satisfy the presumptive requirements reflected in 38 
C.F.R. §§ 3.307 and 3.309, described above, or submit medical 
evidence relating the cause of the veteran's death to 
exposure to Agent Orange in service or other disease or 
injury incurred or aggravated during service. 

The Board acknowledges the appellant's contention that her 
mother received settlement payments from the company that 
manufactured Agent Orange, and that the company would not 
have done so had the veteran not died due to exposure to 
Agent Orange.  Neither the appellant's contention to this 
effect nor the fact of any underlying settlement constitutes 
evidence from a medical professional that the veteran's 
cancer of the testes was due to Agent Orange.  If there is 
medical information underlying the settlement that shows 
Agent Orange may have caused the veteran's death, the 
appellant should obtain this evidence and submit it to VA for 
reconsideration of her claim.

In sum, there is no evidence to show that a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or that the veteran died as a result of 
a service-connected disability.  Accordingly, the appellant's 
claim for Survivors' and Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, 
based on a claim of service connection for the cause of the 
veteran's death, must be denied.  See 38 C.F.R. § 3.807(a) 
(1999);  see also, 38 U.S.C.A. §§ 3501, 3510 (West 1991);  38 
C.F.R. § 21.3021 (1999).


ORDER

The appellant's claim for entitlement to Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, based on a claim of service 
connection for the cause of the veteran's death, is denied.




		
      RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals




 

- 9 -


- 8 -


